Case 1:20-cv-02761-AT Document 24 Filed 06/04/20 Page 1of1

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
KNIGHT FIRST AMENDMENT INSTITUTE AT DATE FILED: 6/4/2020
COLUMBIA UNIVERSITY,
Plaintiff,
-against- 20 Civ. 2761 (AT)
CENTERS FOR DISEASE CONTROL AND ORDER
PREVENTION and U.S. DEPARTMENT OF HEALTH
AND HUMAN SERVICES,
Defendants.

 

 

ANALISA TORRES, District Judge:

For the reasons stated on the record at the initial pretrial conference held on June 4, 2020,
it is ORDERED that:

1. By June 9, 2020, Defendants shall complete processing of records responsive to Plaintiffs
“prioritized records” request under the Freedom of Information Act for (i) the CDC’s
currently operative employee communications or speech policies and (ii) any policies or
guidelines concerning the coordination of statements and/or public appearances with the
Office of Vice President Mike Pence or the White House Coronavirus Task Force, other
than any records in these categories for which consultation, referral, or coordination is
required pursuant to 45 C.F.R. § 5.25(b), and will produce responsive, non-exempt records
that it has processed.

2. With respect to any “prioritized records” for which consultation, referral, or coordination is
required, Defendants shall confer with the relevant non-party agencies and by June 9,
2020, shall file on the public docket a letter reporting a date certain by which the records
will be processed and responsive, non-exempt records will be produced.

3. By July 6, 2020, Defendants shall complete processing of all remaining records responsive
to Plaintiff's request, as narrowed by the parties’ agreement, other than any records in
these categories for which consultation, referral, or coordination is required pursuant to 45
C.F.R. § 5.25(b), and will produce responsive, non-exempt records that it has processed.

4. With respect to any remaining records for which consultation, referral, or coordination is
required, Defendants shall confer with the relevant non-party agencies and by July 6,
2020, shall file on the public docket a letter reporting a date certain by which the records
will be processed and responsive, non-exempt records will be produced.

SO ORDERED.

Dated: June 4, 2020

New York, New York O-

ANALISA TORRES
United States District Judge
